t c memo united_states tax_court estate of lucille abbott sexton deceased ann sexton peterson executor petitioner v commissioner of internal revenue respondent docket nos filed date robert patrick sticht for petitioner blaine t fuller for respondent memorandum findings_of_fact and opinion gerber judge these consolidated cases’ were closed by the court based on stipulated decisions executed by the parties on date on date the estate’s motions to vacate decisions were filed alleging a conflict of interest on ' both cases involve the same estate one concerning estate_tax and the other gift_tax - - the part of the attorney who represented the estate and executed the decisions as the estate’s legal_representative in particular the estate which is represented by new counsel contends that its former counsel had a conflict of interest because he was employed by respondent concerning a different case at the same time he was representing the estate and executed the agreed decision documents respondent contends that the circumstances we consider do not warrant the vacating of the decisions findings_of_fact lucille abbott sexton decedent died on date a form_706 united_states estate and generation-skipping_transfer_tax return was timely filed the estate did not report any taxable_gifts or any debt owed to decedent by decedent’s daughter ann peterson son-in-law bruce peterson or their partnership peterson properties further it was contended by the estate that decedent had a 20-percent interest in the partnership and that she owed the partnership dollar_figure as evidenced by an unsecured note the dollar_figure note was claimed as a debt of decedent on the estate_tax_return during date respondent notified the estate that it was to be examined and the estate retained as its the parties’ stipulation of facts is incorporated by this reference representative the accountant who prepared its estate_tax_return on date respondent sent the estate’s accountant a discussion draft of a proposed form_1273 report of estate_tax examination changes reflecting a dollar_figure increase in estate_tax the estate hired attorney dennis g harkavy to represent it and to address the discussion draft received from respondent mr harkavy’s engagement to represent the estate was reduced to writing in the form of a letter dated date respondent issued a 30-day_letter on date proposing to increase the estate_tax from the dollar_figure reported to dollar_figure on date respondent received mr harkavy’s letter seeking to protest the findings of the 30-day_letter and requesting a conference with appeals a decision was made by appeals not to extend a conference to the estate and the matter was referred for issuance of a notice_of_deficiency notices of deficiency were issued to the estate for estate_tax and gift_tax the estate_tax deficiency was based upon the determination that transfers totaling dollar_figure from decedent to her daughter mrs peterson son-in-law mr peterson and peterson properties partnership were taxable_gifts respondent also disallowed a dollar_figure claimed reduction from the gross_estate for the dollar_figure unsecured note to the partnership harkavy executed q4e- petitions and caused them to be filed with this court on behalf of the estate mrs peterson had informed mr harkavy that the dollar_figure unsecured note payable to the partnership and reported in the estate_tax_return represented the decedent’s obligation to make a capital_contribution to acquire a 20-percent interest in the partnership although mr harkavy did not believe that the dollar_figure deduction would be sustained he advanced that item on the estate’s behalf with respondent in response to respondent’s counsel during settlement discussions mr harkavy conceded the dollar_figure disallowance of the unsecured note and the resulting adjustment the gift_tax deficiencies were based on respondent’s determinations that checks in the amounts of dollar_figure for dollar_figure for dollar_figure for and dollar_figure for were all taxable_gifts made to the partnership the estate petitioned this court with respect to the estate and gift_tax notices of deficiency and both cases were answered by respondent and placed in issue the estate did not express or argue the position that the dollar_figure in checks given by decedent to the partnership during the last years of her life were contributions to capital if the estate’s motion is granted the estate intends to argue that the dollar_figure was a contribution to the partnership’s capital - the appeals officer proposed a settlement in which the gross_estate would be reduced by percent dollar_figure of the dollar_figure adjustment after the appeals_office closed the estate’s cases as being unagreed respondent’s counsel jack klinghoffer and mr harkavy conferred regarding the cases mr klinghoffer during date sent tax computations which reflected the settlement offer made by the appeals officer with an additional dollar_figure allowance for administrative expenses mr harkavy conveyed the offer to the petersons and during date mr harkavy wrote to mr klinghoffer and rejected the december offer to settle thereafter the estate began preparation for trial and during a date meeting with mrs peterson mr harkavy informed her that he was doing some work with the irs mr harkavy did not disclose the specifics of his work with the internal_revenue_service irs mrs peterson based on the above explanation did not understand that mr harkavy was employed by respondent as a consultant or expert witness in another case if mrs peterson had known that mr harkavy was employed by respondent at the same time that he was representing the estate she would have terminated his representation of the estate these consolidated cases were scheduled for the date los angeles trial session after the court received the parties’ trial memoranda a conference call was initiated with -- - the parties’ attorneys during the conference call the trial judge expressed a generally unfavorable view of the estate’s position in these cases after the call mr harkavy contacted mrs peterson concerning the conference call and explained that the judge had a negative view of the estate’s position mr harkavy recommended to mrs peterson that they should attempt to reinstate the date settlement offer mrs peterson agreed to that course of action based on her belief that the judge had already made up his mind mr harkavy contacted mr klinghoffer and inquired whether settlement was still possible mrs peterson was contacted by mr harkavy at approximately noon on date and was advised that negotiations were ongoing and that a final_decision would have to be made by p m that same day prior to that time mrs peterson had learned that the estate’s accountant was being called as a favorable witness for respondent mrs peterson contacted her accountant on date to garner his support for the estate’s position but he refused ultimately on date mrs peterson called mr harkavy’s office and agreed to the settlement which ended up being the same as the offer made by appeals during date the terms of the settlement agreement were embodied in a stipulation of agreed issues and signed by mr harkavy on october the pretrial judge is a different judge from the one who is considering the estate’s motions - j- and ultimately reflected in agreed or stipulated decision documents signed by the parties’ attorneys and filed with the court on date mr harkavy was employed by respondent on date to help determine the rights of a partnership in connection with agreements executed with the community redevelopment agency’s construction of a 73-story office building in downtown los angeles lorene sams is a contracting officer employed by respondent in part to facilitate the contracting for and procurement of expert witnesses ms sams was requested by her manager in the appeals_office to hire an expert in a case commonly known as the mcguire partners case ms sams prepared a statement of work and contacted the los angeles county bar association referral service to obtain a list of attorneys with expertise in the legal question in the mcguire partners case she received a list of to attorneys from the bar association which included mr harkavy’s name the request for bids issued by respondent included the following statement of work the contractor shall travel to the taxpayer representative’s office in los angeles ca while there the contractor shall peruse documents relating to the series of transactions described and shall determine which documents the contractor requires to review the contractor shall notify the irs in writing outlining the specific documents which the contractor’s sic requires copies of the irs will request copies of these documents and provide copies to the contractor within weeks after date of notification the contractor shall review all documents relating to the series of transactions described above to determine exactly what rights were purchased whether these rights remain even after the life of the building has expired and the useful_life of these right sec_3 the contractor shall convey the results of its review research and analysis in a written narrative appraisal report with adequate supporting documentation to enable the reader to follow the thought process throughout the entire report and arrive at the logical conclusion optional line item at the option of the government the contractor may be reguired to provide up to hours of consultation time and travel to the los angeles area to attend a closing conference with irs personnel and taxpayer representatives to discuss the findings at this conference the contractor shall interface with taxpayer experts in discussing this issue at the option of the government the contractor may be contacted to provide any appropriate pre-trial preparation and trial testimony in u s tax_court mr harkavy made a contract proposal with respect to the request for bids which added the following services to those set forth in the request for bids research underlying code sections regulations and court cases research should initially concentrate on the threshold questions of whether air rights fars and tdrs are solely allocable to land and therefore not depreciable or alternatively an allocation should be made between land and improvements if an allocation is reguired the criteria for this allocation must be established --- - in selecting mr harkavy ms sams considered cost experience in the specialty and potential to serve as an expert witness ms sams did not perform a conflicts analysis to determine if a potential for conflict of interest existed she was unaware that mr harkavy had a power_of_attorney on file with respect to his representation of the sexton estate under the contract mr harkavy’s charge was to determine the rights of a partnership in connection with certain agreements he was not hired by respondent to represent respondent’s interests as counsel in the mcguire partners case mr harkavy’s involvement in the mcguire partners case was concurrent with his representation of the sexton estate in these consolidated cases mr harkavy did mention to respondent’s appeals officer in these consolidated cases that he had been hired as an expert witness by respondent in an income_tax case in connection with his consulting position on the mcguire partners matter mr harkavy consulted and corresponded with the appeals officer assigned to that matter he also had communications with the chief_of_appeals and a disclosure_officer in respondent’s office mr harkavy entered into a nondisclosure agreement with respect to the taxpayer information he was exposed to regarding the mcguire partners case while mr harkavy was representing the estate respondent’s attorney mr klinghoffer became aware of mr harkavy’s -- - consulting position with respondent and that mr harkavy had prepared an expert witness report for appeals an attorney in mr klinghoffer’s office who was handling the mcguire partners case asked mr klinghoffer about mr harkavy mr klinghoffer explained that mr harkavy was doing a very good job for his client after becoming aware that mr harkavy had been hired as an expert witness for respondent mr klinghoffer inquired of mr harkavy whether he had informed the estate of his employment mr harkavy told mr klinghoffer that he had informed the client respondent’s attorney on the mcguire partners case decided not to use mr harkavy as an expert witness and a different attorney was hired as an expert respondent’s attorney’s reason for not using mr harkavy had nothing to do with the fact that mr harkavy represented the estate or with whether he may have had a conflict of interest mr harkavy did not believe that he had a conflict of interest in representing the estate at the same time he performed consulting work with respondent he completed the first part of his consulting contract on or before date and his active consulting work ended approximately date almost months before the date settlement was rejected and more than a year before mr harkavy executed the stipulation decision in this case mr harkavy submitted his final invoice to respondent for the consulting on date mr harkavy’s - li - fees under his consulting contract totaled dollar_figure--dollar_figure of which was for his attendance at the optional closing conference between respondent’s personnel and the taxpayer’s representative in the mcguire partners case mr harkavy was not requested to testify as an expert witness in connection with his opinion on the mcguire partners case opinion in this case the estate sought leave to move to vacate decisions entered by the court based on an agreement of the parties in that regard the estate’s motions were filed after the 30-day period permitted for moving to vacate a decision without leave of the court under rule the court permitted the estate’s motions to vacate to be filed on the 90th day from the entry of decision accordingly regardless of whether the parties stipulated the decisions or whether the agreed decision had been approved and entered by the court it had not become final within the meaning of sec_7481 the estate contends that the decisions are flawed and should be vacated because the estate’s representative had a conflict of interest and because the estate if permitted to litigate would be successful in substantially reducing the estate_tax deficiency unless specified otherwise all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for the period under consideration to which it had agreed respondent contends that the parties entered into a valid agreement and the circumstances of this case do not warrant the setting aside of that agreement the estate was represented by an attorney who was serving as a consultant for respondent on another case the estate contends that mr harkavy was representing the irs at the same time he was representing the estate we have found that the two cases were unrelated and that mr harkavy did not represent respondent in the unrelated case in particular mr harkavy provided an opinion as to the rights of a partnership under agreements executed with the community redevelopment agency regarding the construction of a 73-story office building the estate contends that mr harkavy’s relationship with respondent was in violation of model rule of the model rules of professional conduct aba model rule a generally provides that a lawyer shall not represent a client if the representation involves a concurrent conflict of interest in particular the estate relies on subpart of model rule a which provides that a conflict exists if the representation of one client will be directly adverse to another client under that provision a conflict occurs only where the representation of clients is directly adverse while mr harkavy had an attorney client relationship with the executor and estate he did not have an attorney client - relationship with respondent the american bar association standing committee on ethics and professional responsibility in formal opinion pincite provided the following guidance a lawyer who is employed to testify about reguirements of law or standards of legal practice for example acts like any non-lawyer expert witness the testifying expert provides evidence that lies within his special knowledge by reason of training and experience and has a duty to provide the court on behalf of the other law firm and its client truthful and accurate information to be sure the testifying expert may review selected discovery materials suggest factual support for his expected testimony and exchange with the law firm legal authority applicable to his testimony the testifying expert also may help the law firm to define potential areas for further inquiry and he 1s expected to present his testimony in the most favorable way to support the law firm’s side of the case he nevertheless is presented as objective and must provide opinions adverse to the party for whom he expects to testify if frankness so dictates this formal opinion makes a distinction between an attorney’s representation or advocacy of a client’s interests and an attorney’s role as a consultant or expert witness the estate has argued that doing legal research and providing legal opinions is the type of work that attorneys usually perform for clients the distinction made by respondent however is that mr harkavy did not represent the interests of the irs under that interpretation mr harkavy’s contractual relationship with the irs would not rise to the level of an attorney client relationship and model rule a might not apply the estate also argued that model rule a applied that rule provides that a conflict of interest exists if there is a significant risk that the representation of one or more clients will be materially limited by the lawyer’s responsibilities to another client a former client or a third person or by a personal_interest of the lawyer this rule is in some respects more inclusive than model rule a ’ however we need not and do not decide whether mr harkavy committed a violation of paragraph a or a in model rule even assuming arguendo that a conflict of interest did arise under these rules we must consider the effect if any it had on mr harkavy’s representation of the estate mrs peterson testified that as executor of the estate if she had become aware that mr harkavy had been working for respondent at the same time he was representing the estate she would have terminated the relationship while we appreciate mrs peterson’s sentiment by itself it is not a reason for vacating an agreed decision ’ with respect to its conflict argument the estate also argued that mr harkavy should have made full disclosure of his relationship with respondent and obtained the estate’s consent to same as reguired in model rule b in that regard mr harkavy testified that he had informed mrs peterson of his involvement with the internal_revenue_service irs there is disagreement about whether mrs peterson understood that mr harkavy was employed by the irs -- - in that regard the estate relied on 500_f2d_645 2d cir where the court_of_appeals for the second circuit reversed and remanded this court’s denial of a motion to vacate the court_of_appeals found that the taxpayer in that case was not properly represented and held there was a direct adverse relationship between the taxpayer and her attorney resulting in a conflict of interest id pincite accordingly for wilson v commissioner supra to apply we would have to find that there was a conflict and that the estate was not properly represented even if it were shown that mr harkavy had a conflict of interest that showing by itself would not require the vacating or disregarding of the agreed decision document the supreme court in 402_us_673 made the following observation concerning consent decrees consent decrees are entered into by parties to a case after careful negotiation has produced agreement on their precise terms the parties waive their right to litigate the issues involved in the case and thus save themselves the time expense and inevitable risk of litigation naturally the agreement reached normally embodies a compromise in exchange for the saving of cost and elimination of risk the parties each give up something they might have won had they proceeded with the litigation thus the decree itself cannot be said to have a purpose rather the parties have purposes generally opposed to each other and the resultant decree embodies as much of those opposing purposes as the respective parties have the bargaining power and skill to achieve for these reasons the scope of a consent decree must be discerned within its four corners and not by reference to what might -- - satisfy the purposes of one of the parties to it fn ref omitted moreover a compromise is a contract and thus is a proper subject of judicial interpretation as to its meaning in the light of the language used and the circumstances surrounding its execution 52_tc_420 and cases cited therein the estate argues that if permitted to proceed to trial it could show that the dollar_figure in payments percent of which was conceded by respondent in the settlement were really disguised capital contributions to the partnership and not subject_to the estate or gift_tax the estate further alleges that if mr harkavy was an independent counsel he would have advised the estate of several legal positions that might have resulted in the estate’s complete success on the dollar_figure issue at the time the executor agreed to the settlement with respondent she was confronted with the following factors her attorney mr harkavy advised that the trial judge had expressed a negative view of the estate’s position the estate’s accountant was being called as a favorable witness for respondent mrs peterson contacted her own accountant but he would not provide support for the estate’s position and mr harkavy’s doubts about the estate’s position and chances of success after the settlement the estate under the guidance of a new attorney wishes to advance a theory that the dollar_figure was a nontaxable capital contribution--a theory that was not advanced prior to the settlement on the estate_tax_return by the estate’s accountant or by the estate’s attorney the estate on brief has also provided several legal theories that it believes show it would be successful if the agreed decision were vacated and it were allowed to proceed to trial in terms of a judgment entered by consent of the parties the parties are held to their agreement without regard to whether the judgment is correct on the merits 90_tc_315 and cases cited therein we note that in stamm this court enforced a settlement of the issues in which the amount of tax had not yet been calculated or reduced to a decision document in that case the government sought to be relieved from the settlement agreement because of its unilateral error about the amount of tax resulting from the settlement agreement in holding that the government would not be relieved from its agreement we explained that the standards for vacating a settlement agreement are akin to those involved in vacating a judgment entered by consent id pincite see also quinones v commissioner tcmemo_1988_269 the government was not relieved from its stipulated decision even though it was believed by the government that it -- - had charged the wrong person with certain illegal income accordingly the merits of the estate’s position whether or not it was advanced prior to the settlement are not a dispositive consideration in attempting to decide whether we should grant the estate’s motions to vacate the decisions that have been entered in accord with the parties’ agreement generally this court has not set_aside a decision entered by the parties’ consent absent a showing of lack of formal consent fraud mistake or some similar ground 108_tc_320 assuming arguendo that there was a conflict of interest connected with mr harkavy’s representation of the estate in order to vacate the parties’ agreed decisions we would also have to find that the estate was not properly represented we have carefully considered the testimony of mr harkavy mr klinghoffer mrs peterson and the other individuals involved and there is no credible_evidence that mr harkavy failed to properly represent the estate in addition there is no evidence that mr harkavy’s employment by irs was related to or had any effect upon his representation of the estate or that it deterred him from making any of the arguments that the estate wishes to raise for the first time now this case is distinguishable from wilson v commissioner supra where the court_of_appeals for the second circuit found it probable that independent counsel would - - have done something differently accordingly there is no compelling reason to vacate the agreed decisions that have already been accepted and entered by this court to reflect the foregoing an order will be issued denying the estate’s motions to vacate
